DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 29 June 2021 is acknowledged.  The traversal is on the ground(s) that the Lrg1 antagonists of Group II, as claimed, are used in the context of tissue revascularization, not a separate process such as purification.  Applicant also argues that the current claims are clearly directed to use of Lrg 1 antagonists and not some other agent.  This is not found persuasive because inventions can be shown to be distinct by showing that the process for using the product as claimed can be practiced with another materially different product, which was established in the restriction requirement mailed 30 April 2021.  The examiner additionally established distinction by showing that the product could be used in an entirely different method.  Therefore, a showing of distinction was clearly established and has not been successfully rebutted by Applicant.  Burden of search was also established by at least a showing of different classification but Applicant did not argue this point.
Applicant also traverses the species election.  Applicant asserts that the specification describes use of Lrg 1 antagonists to ameliorate diseases where tissues are affected by hypoxia or diseases where malformed blood vessels are involved.  Applicant assertion is noted but is not persuasive for why the species are not distinct.  .  
The requirement is still deemed proper and is therefore made FINAL.
Claims 51-62 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 June 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, 
The information disclosure statement (IDS) submitted on 11 May 2020 has been  considered by the examiner.

Drawings
The drawings were received on 13 July 2020.  These drawings are acceptable.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not descriptive of the claimed invention.  Correction is required.  See MPEP § 608.01(b).

The current title is “treatment” which is not descriptive of the invention that is claimed.
Claim Objections
Claims 49-50 are objected to because of the following informalities:  Claim 49 recites “wherein the method of revascularisation is a disease”.  This recitation does not make sense because the method of revascularisation is NOT a disease at all.  It is believed that the claim is attempting to limit the recitation of “tissue in which the vasculature is malformed” and wherein the tissues are affected by hypoxia.  Claim 50 recites “wherein the method of revascularisation is selected from … “ a list of diseases/conditions.  Again, this recitation is confusing as the method of treatment is not the disease/condition which is listed in claim 50, but rather the method of treatment is intended to treat the disease/condition listed in claim 50.   
These claims are being addressed under an objection to the claims rather than under indefiniteness because the Examiner understands the intent of the claim even though the claims are worded poorly.  While an objection does not carry the weight of a rejection, it should be clear that claims 49-50 require amendment as a method of revascularisation is clearly not a disease.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 46 recites a “method of revascularisation of a tissue in which the vasculature is malformed comprising administering to an individual an antagonist of Lrg1”.  The specification at page 4 teaches that Lrg1 antagonists reduce tumour growth by restricting angiogenesis and normalizing the vasculature of the remaining tumour.  Therefore, the specification clearly teaches that administration of an Lrg1 antagonist does not revascularize a tissue, but rather the antagonist inhibits angiogenesis and aberrant vascularization.  The specification at page 4 teaches that subsequent treatment with a pro-angiogenic agent would improve functional mature vascularization, and therefore, the claim would necessarily need the addition of a pro-angiogenic agent to achieve the desired “revascularisation” of a tissue.  Therefore, the claim is not enabled as currently drafted based on the disclosure of the instant specification.
s 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting vasculoproliferation in a subject or treating a solid tumor with Lrg-1 mediated vasculoproliferation or a vasculoproliferative condition mediated by Lrg-1 by the administration of an antibody that binds to Lrg-1 does not reasonably provide enablement for a method of revascularisation of a tissue in which the vasculature is malformed by administrating an antagonist of Lrg1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
First, the claims are broader than the enabling disclosure for the recitation of a tissue in which the vasculature is malformed.  The specification teaches that there are several conditions in which inappropriate angiogenesis occurs in response to a disease such as cancer or pathogenic vascular remodeling in the eye.  However, these conditions are not commensurate in scope with any malformed vasculature.  For example, Kangas et al. (Basic & Clinical Pharmacol. Toxicol.  123:  6-19, 2018) teach that vascular anomalies can occur in lymphatic and blood vessels.  Venous malformations are the most common vascular malformations and arise from gain-of-function mutations in TIE2 (see page 6).  There is no evidence or line of reasoning that would suggest that inhibition of Lrg1 with an antibody would be therapeutic for treating such malformed vasculature because Lrg1 does not appear to be effective on the venous system. 
Next the specification teaches that Lrg1 is involved in vascular remodeling and that blocking Lrg1 within the TGFβ signaling complex has the potential to divert TGFβ 
Song et al. (Biophys. Rev. 7:  91-104, 2015) asserts that there is convincing evidence that decreased expression of Lrg1 is associated with increased fibrosis, aberrant vascular properties, and altered cardiomyocytes characteristics in ageing heart, and in failing heart induced by genetic modification, pressure overload , or hypertension (see paragraph spanning pages 98-99) and identify Lrg1 as a potential target for therapeutic angiogenesis.  Therefore, based on Song et al. one of ordinary skill in the art would not expect inhibition of Lrg1 to be beneficial for restoring vascularization in the heart in response to various heart-failure-associated disease conditions.
Wang et al. (Nature  499:  306-311, 2013) teach that LRG1 activates angiogenic TGF-β activity by binding to an accessory receptor ENG and, in the presence of TGF-β1, promotes signaling through the TβRII-ALK1-Smad1/5/8 pathway.  Wang et al. also found evidence that LRG1 may have a more dominant role in disorganized pathological rather than developmental/physiological angiogenesis such as what occurs in the retina.  LRG1 angiogenic activity is not restricted to the eye and Wang et al. suggests the possibility that LRG1 may influence other major biological processes in which TGF-β has a role, such as in neoplasia.  Wang et al. suggest that inhibition of LRG1 may 
Based on the above teachings, while LRG1 may play a role in aberrant formation of blood vessels in certain diseases of the eye and in cancer, the prior art does not establish a clear role of LRG1 in all instances of inappropriate or malformed vasculature.  In fact, the instant specification fails to provide any evidence of a role for LRG1 in long list of conditions/diseases in claim 50 or for even the broad condition of hypoxia.  The formation and regulation of blood vessels is a complex process which involves numerous pathways and biological factors as evidenced by Otrock et al. (Blood cells, Molecules, and Diseases  39:  212-220, 2007).  Otrock et al. teach that numerous inducers of angiogenesis have been identified and that many factors control and influence angiogenesis including soluble growth factors, membrane-bound proteins, cell-matrix and cell-cell interactions, and many interacting systems (page 213, column 1, last full paragraph).  Based on the complexity of angiogenesis and the number of factors involved (pro-angiogenic cytokines, matrix proteins, growth factors and other important mediators), one of ordinary skill in the art would find it unlikely that targeting a single protein such as LRG1 would provide a therapy that would revascularize tissue in which the vasculature is malformed.  The instant specification has failed to provide a nexus between LRG1 and all malformed vasculature.  Neither the instant specification nor the prior art has established that inhibition of LRG1 would correct all forms of vasculature malformation.  The specification has not demonstrated that LRG1 is the cause of vascular malformation in tissues in all diseases/conditions that experience such.  The specification has not provided a nexus between LRG1 and vascular malformation in 
The specification is enabling for methods of inhibiting vasculoproliferation in a subject wherein the subject has cancer or a vasculoproliferative condition but is not enabled for revascularisation of a tissue in which the vasculature is malformed by administration of an antagonist of Lrg1 or in conjunction with a pro-angiogenic agent as currently claimed.  The specification has not demonstrated that Lrg1 expression is upregulated or mis-regulated in conditions of hypoxia (as claim 49 requires the tissues to be affected by hypoxia) nor does the specification teach that tissues affected by hypoxia exhibit malformed vasculature.  Wu et al. (J. Cell. Mol. Med. 14(3):  528-552, 2010) teach that certain diseases are characterized by excessive and abnormally coordinated angiogenesis such as cancer, retinopathy, choroidal neovascularization and endometriosis while other conditions such as ischemia, diabetes, hypertension, pre-eclampsia and nephropathy are characterized by insufficient angiogenesis (see page 529, column 1, paragraph 1).  The specification fails to provide a nexus between Lrg1 and conditions of ischemia (inadequate blood supply to an organ or part of the body which can result in hypoxia).  Because there is no known nexus between Lrg1 and conditions of hypoxia, there is no reasonable expectation of success of administering an antagonist of Lrg1 in order to revascularize the tissue.  The claims also include the administration of pro-angiogenic agents in the claimed method of revascularisation of a tissue in which the vasculature is malformed.  However, pro-angiogenic agents can play .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46 and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (cited above).
in vitro and ex vivo experiments (see page 307, column 2, paragraph 1).  Wang et al. also teach the anti-Lrg1 antibodies also inhibits CNV (choroidal neovascularization) lesion size in a mouse model of pathogenic neovascularization (see page 308, column 2).  Lastly, Wang et al. suggest that LRG1 is a highly promising therapeutic target for controlling pathogenic angiogenesis in ocular disease, and potentially in other diseases such as cancer and atherosclerosis (see page 311, column 1, final paragraph).  Therefore, Wang et al. clearly anticipates the subject matter of claim 46 but also suggests/teaches treatment of atherosclerosis (see claim 50), absent evidence to the contrary.
In the event that Wang et al. does not describe the claimed invention of claim 50 because Wang et al. states that LRG1 is a highly promising therapeutic target for controlling pathogenic angiogenesis in ocular disease, and potentially in other diseases such as cancer and atherosclerosis, use of LRG1 antibodies to inhibit LRG1 in order to treat atherosclerosis would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  Wang et al. clearly teaches that LRG1 is a target for aberrant angiogenesis.  Wang et al. clearly teaches that antibodies to LRG1 will inhibit angiogenesis mediated by LRG1.  Lastly, Wang et al. suggest targeting LRG1 in order to treat pathogenic angiongenesis and Wang et al. specifically identifies atherosclerosis.  Therefore, one of ordinary skill in the art would have been motivated to administer LRG1 antibodies to a subject having atherosclerosis in order to treat the condition as it is a condition which presents with pathogenic angiogenesis.  One of ordinary skill in the art would have had a reasonable expectation of success because in vitro, ex vivo and in vivo is effective to inhibit such angiogenesis.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-14 of U.S. Patent No. 10,556,007. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of ‘007.  The claims of ‘007 are directed to methods of treating a disease or condition comprising administering to an individual an antibody that binds Lrg1 (and comprises 6 CDRs of SEQ ID NO:21-26) wherein the disease or condition is a solid tumor with Lrg-1 mediated vasculoproliferation or a vasculoproliferative condition mediated by Lrg-1.  The instant claims are directed to revascularisation of a tissue in which the vasculature is malformed by administering an antagonist of Lrg1.  As stated above in the 112(b) rejection, The specification at page 4 teaches that Lrg1 antagonists reduce tumour .

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647